DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot for not considering the references in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870).
As to claim 1, Varga discloses A multi-input single-output circuit, comprising: a) a first circuit module (156,158,104,110) configured to receive a first input voltage source (107/109), and comprising a first power switch; b) a second circuit module (160,102,162,120) configured to receive a second input voltage source (113/115), and comprising a switching power converter and second (160) and
Wang teaches third power switches, wherein the switching power converter comprises a third power switch (Fig. 4 SW) is connected between the second input voltage source (BD1) and an input terminal (VIN) of the switching power converter , wherein the third power switch is turned on when the second input voltage source is not greater than an overvoltage protection threshold (Vref1/ See Fig. 5, the switch is on when the AC voltage is below the threshold and turned on vref1), and the third power switch is turned off when the second input voltage source is greater than the overvoltage protection threshold to realize overvoltage protection (Vref1/ See Fig. 5, the switch is off when the AC voltage is above vref1),;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use input voltage protection as described in Wang in order to prevent sparking.
As to claim 4, Varga in view of Wang teaches wherein the second control circuit is configured to control an output voltage of the second circuit module according to one of the first input voltage source and an input current of the first circuit module (See Varga, Fig. 2.  The input of the first converter is set as the reference of the second).
As to claim 5, Varga in view of Wang teaches wherein the first control circuit comprises a first voltage control circuit (Fig. 2, 300) configured to generate a first voltage compensation signal (ouput 220) to control the first circuit module to operate in a voltage control mode according to the first input voltage source (See claim 1 explanation of duty cycle) and a first threshold (reference voltage previously stated), thereby controlling a difference between the first input voltage source and an output voltage of the first circuit module to be maintained at the first threshold.
As to claim 7, Varga in view of Wang teaches wherein the second control circuit comprises a second voltage control circuit configured to generate a second voltage compensation signal to control the second circuit module to operate in a voltage control mode according to the second input voltage source and a reference voltage, thereby controlling an output voltage of the second circuit module to be maintained at the reference voltage (This is similar to claim 5 above, just for the second regulator.  The only difference is the second regulator uses item 400 rather than 300).
Claim(s) 2, 8 are rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9898021) and Manlove (US 20140139198).
As to claim 2, Varga in view of Wang teaches wherein the control circuit is configured to adjust operation states of the first and second circuit modules by a reference voltage characterizing an output voltage of the second circuit module.
Varga does not teach adjusting a reference voltage.
Manlove teaches adjusting a reference voltage (Fig. 15, item 115).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the device of above to use reference modification as
disclosed in Manlove to reduce delays in the control circuit (Manlove, 415).
	As to claim 8, Varga in view of Wang teaches wherein the second voltage control circuit comprises a reference voltage generation circuit (Fig. 2, vref).
	Varga in view of Wang does not teach configured to adjust the reference voltage to adjust an output voltage of the multi-input single-output circuit, thereby changing the first and second control signals.
Manlove teaches adjusting a reference voltage (Fig. 15, item 115).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the device of above to use reference modification as
disclosed in Manlove to reduce delays in the control circuit (Manlove, 415).
Claim(s) 11-12 are rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870) and Hussein (US 9287772).
As to claim 11, Varga in view of Wang teaches wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module,
They do not teach the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating.
Hussein teaches the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating (Fig. 7/8, abstract “soft start/stop”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use soft stop as disclosed in Hussein to reduce transients.  
As to claim 12, Varga in view of Wang and Hussein teaches wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module (Varga, Fig. 1), the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating (Fig. 7/8, softstop).
Claim(s) 13, 15 are rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870) and Boncato (US 2017/0104407).
As to claim 13, Varga in view of Wang teaches wherein the second control circuit further comprises a second current control circuit.
They do not teach configured to generate a second current compensation signal to control the second circuit module to operate in a current control mode according to an input current of the second circuit module and a second reference current, thereby controlling the input current of the second circuit module to be maintained at the second reference current.
Boncato teaches to generate a second current compensation signal to control the second circuit module to operate in a current control mode according to an input current of the second circuit module and a second reference current, thereby controlling the input current of the second circuit module to be maintained at the second reference current (See Fig. 2, items 366a/b.  The control system drives the system to the reference current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use CC/CV modes as described in Boncato to provide constant voltage or constant current outputs (¶3)
As to claim 15, Varga in view of Wang and Boncato teach wherein the second control circuit further comprises a second selection circuit configured to select one of the second voltage compensation signal and the second current compensation signal as the second control signal, in order to control on and off states of the switching power converter(Boncato, item 202).
Claim(s) 14 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870) and Yin (US 2016/0218618).
As to claim 14, Varga in view of Wang teaches wherein the second control circuit further comprises a second current control circuit, thereby controlling the input current of the first circuit module to be maintained at the first reference current (see above).
They do not disclose configured to generate a second current compensation signal to control the first circuit module to operate in a current control mode according to an input current of the first circuit module and a first reference current,
Yin teaches configured to generate a second current compensation signal to control the first circuit module to operate in a current control mode according to an input current of the first circuit module and a first reference current, thereby controlling the input current of the first circuit module to be maintained at the first reference current (Yin, Fig. 2 shows the current being forced to follow the master power reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use fixed current topology evenly dissipate heat.
Claim(s) 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870) and Hsieh (US  9898021).
As to claim 17, Varga in view of Wang teaches A control method for a multi-input single-output circuit comprising a first circuit module having a first power switch, and a second circuit module having a switching power converter, wherein the first circuit module receives a first input voltage source, and the second circuit module receives a second input voltage source, the method comprising:a) controlling one of the first and second circuit modules to supply power for a load, or to stop supplying power for the load, according to states of the first and second input voltage sources and control parameters of the circuit module being in operation; [[and]] b) wherein the first power switch operates in a linear state, and a second power switch in the second circuit module operates in a switching state (this is similar to claim 1 above, and is rejected for similar reasons).
They do not teach and c) controlling a third power switch in the second circuit module to turn on when the second input voltage source is not greater than an overvoltage protection threshold, and to turn off when the second input voltage source is greater than the overvoltage protection threshold to realize overvoltage protection, wherein the third power switch is connected between the second input voltage source and an input terminal of the switching power converter.
Hsieh teaches and c) controlling a third power switch in the second circuit module to turn on when the second input voltage source is not greater than an overvoltage protection threshold, and to turn off when the second input voltage source is greater than the overvoltage protection threshold to realize overvoltage protection, wherein the third power switch is connected between the second input voltage source and an input terminal of the switching power converter(100, PMOS, 104, 102, LDO, PMOS_LDO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a linear converter to reduce EMI.
As to claim 21, Varga in view of Wangteaches a second control circuit configured to generate a second control signal to control the second power switch to operate in a switching mode (it shows a buck converter and controller).
They do not tech wherein the control circuit comprises a first control circuit configured to generate a first control signal to control the first power switch to operate in a linear mode.
Hsieh teaches wherein the control circuit comprises a first control circuit configured to generate a first control signal to control the first power switch to operate in a linear mode (100, PMOS, 104, 102, LDO, PMOS_LDO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a linear converter to reduce EMI.
Claim(s) 18 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870), Hsieh (US  9898021). and Manlove (US 20140139198).
As to claim 18, Varga in view of Hsieh and Wang teaches comprising: a) controlling operation states of the first and second circuit modules by a reference voltage characterizing an output voltage of the second circuit module; and b) controlling a circuit module to operate according to an input current (See Fig. 2) of another circuit module which operates prior thereto.
Manlove teaches adjusting a reference voltage (Fig. 15, item 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use reference modification as disclosed in Manlove to reduce delays in the control circuit (Manlove, ¶15).  
Claim(s) 19 is rejected under 35 U.S.C.103 as being unpatentable over Varga (US 6150803) in view of Wang (US 9685870), Hsieh (9898021) and Hussein (US 9287772).
As to claim 19, Varga in view of Wang and Hsieh teaches wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module,
They do not teach the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating.
Hussein teaches the second voltage control circuit is configured to adjust the reference voltage according to an output voltage of the multi-input single-output circuit thereby controlling the second circuit module to stop operating (Fig. 7/8, abstract “soft start/stop”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use soft stop as disclosed in Hussein to reduce transients.  

Allowable Subject Matter
Claims 6, 9-10, 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 6, the prior art fails to disclose: “wherein the first control circuit further comprises: a) a first current control circuit configured to generate a first current compensation signal to control the first circuit module to operate in a current control mode according to an input current of the first circuit module and a first reference current, thereby controlling the input current of the first circuit module to be maintained at the first reference current; and b) a first selection circuit configured to select one of the first voltage compensation signal and the first current compensation signal as the first control signal, in order to control an operation state of the first power switch.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 9, the prior art fails to disclose: “wherein when the first input voltage source supplies power for the first circuit module, and the second input voltage source supplies power for the second circuit module, the second voltage control circuit is configured to adjust the reference voltage according to the first input voltage source, to control the output voltage of the second circuit module greater than the first input voltage source, thereby controlling first circuit module to stop operating.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 20, the prior art fails to disclose " further comprising: a) sampling the first input voltage source; b) adjusting the reference voltage to be greater than the first input voltage source; c) controlling the output voltage of the second circuit module to be equal to the reference voltage to change a first control signal; and d) controlling the first power switch to be turned off according to the first control signal, wherein an input current of the second circuit module is not greater than a second reference current.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839